Case 1:21-cr-00128-RC Document 8 Filed 02/17/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
Vv. : MAGISTRATE NO. 21-MJ-217-01-02
WILLIAM POPE, and : VIOLATIONS:
MICHAEL POPE, > =©18 U.S.C. § 231(a)(3)
: (Civil Disorder)
Defendants. : «= 18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(3)

(Impeding Ingress and Egress in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(E)

(Impeding Passage Through the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, WILLIAM POPE and
MICHAEL POPE, committed and attempted to commit an act to obstruct, impede, and interfere

with a law enforcement officer, lawfully engaged in the lawful performance of his/her official
Case 1:21-cr-00128-RC Document8 Filed 02/17/21 Page 2 of 4

duties incident to and during the commission of a civil disorder, and the civil disorder obstructed,
delayed, and adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia and elsewhere, WILLIAM
POPE and MICHAEL POPE, attempted to, and did, corruptly obstruct, influence, and impede
an official proceeding, that is, a proceeding before Congress, by entering and remaining in the
United States Capitol without authority and committing an act of civil disorder engaging in
disorderly and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT THREE
On or about January 6, 2021, within the District of Columbia, WILLIAM POPE and
MICHAEL POPE, did unlawfully and knowingly enter and remain in a restricted building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States
Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, WILLIAM POPE and
MICHAEL POPE, did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and

within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
Case 1:21-cr-00128-RC Document8 Filed 02/17/21 Page 3 of 4

otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, WILLIAM POPE and
MICHAEL POPE, did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, obstructed and impeded ingress and egress to and
from a restrict building and grounds, that is, any posted, cordoned-off, and otherwise restricted
area within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting.

(Impeding Ingress and Egress in a Restricted Building or Grounds, in violation of Title
18, United States Code, Section 1752(a)(3))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, WILLIAM POPE and
MICHAEL POPE, willfully and knowingly engaged in disorderly and disruptive conduct in any
of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a
session of Congress and either House of Congress, and the orderly conduct in that building of a
hearing before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
Case 1:21-cr-00128-RC Document 8 Filed 02/17/21 Page 4 of 4

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, WILLIAM POPE and
MICHAEL POPE, willfully and knowingly obstructed, and impeded passage through and within,
the United States Capitol Grounds and any of the Capitol Buildings.

(Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, WILLIAM POPE and
MICHAEL POPE, willfully and knowingly paraded, demonstrated, and picketed in any United
States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

“Micheal R-Shumis”

Attorney of the United States in
and for the District of Columbia.
